Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the application filed 09/01/2022. Claims 1-21 are presently pending and are presented for examination. 

Response to Arguments
Applicant’s arguments, see pages 7-9, filed 09/01/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. §103 in view of Kamajaya et al. US 20170263122 A1 (“Kamajaya”) in view of Passinger et al. US 20140278069 A1 (“Passinger”), Ehlers US 20070129055 A1 (“Ehlers”), and Kurciska et al. US 20100292916 A1 (“Kurciska”) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. §102(a)(1). Applicant argues on pages 7-8 that Kamajaya et al. US 20170263122 A1 (“Kamajaya”) in combination with Passinger et al. US 20140278069 A1 (“Passinger”) does not teach “generating a projected route, comprising an estimated arrival time…comprising an updated estimated arrival time, within the arrival tolerance, wherein the arrival tolerance represents an amount of time that a difference between the estimated arrival time of the projected route and the updated estimated arrival time of the at least one alternative route must satisfy.” Examiner agrees that Kamajaya in combination with Passinger does not teach the underlined portions of this amended element. However, as described in detail below, KELLY et al. US 20190293443 A1 (“Kelly”) teaches this element in the form of a vehicle route guidance system that can determine multiple routes from a starting location and can optionally eliminate routes that fail to meet destination objectives, such as a time window. This reference reads on the amended claim language of claims 1, 8, and 15, along with claims 2-6, 9-13, 16-19, and the new claim 21. Claims 7, 14, and 20 are now rejected under 35 U.S.C. §103 in view of KELLY et al. US 20190293443 A1 (“Kelly”) in combination with Kamajaya et al. US 20170263122 A1 (“Kamajaya”).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-13, 16-19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KELLY et al. US 20190293443 A1 (“Kelly”).
	Regarding Claim 1. Kelly teaches a method of dynamically updating route guidance for a vehicle, the method comprising: 
	receiving an arrival tolerance indicator for a trip, wherein the arrival tolerance indicator comprises an arrival tolerance (A vehicle route guidance that can determine routes from a starting location (usually the current location) and considers the layout of the roads or streets, as represented on a map, and the current traffic conditions on the road network [paragraph 2]. The operator of the navigation system may be offered a number of potential routes (for example, three), with an expected destination arrival time associated with each potential route, with the operator choosing the route that they would like to use for the journey. As well as designating a start location and a destination location for the journey, a user (such as a driver or other occupant in the vehicle) can define other desired objectives for the journey. The desired objectives may additionally, or alternatively, be objectives relating to the destination (destination objectives), such as desired punctuality (such as an arrival time, or arrival time window) and desired energy efficiency [paragraph 147]. FIG. 8 shows an example user interface for inputting journey objectives and destination objectives as part of the process of determining the journey definition, wherein one of the conditions is punctuality, and shows an indicator of an arrival tolerance);
	generating a projected route, comprising an estimated arrival time, based on a fastest trip route calculated based on a beginning position of the trip and a destination of the trip (FIG. 4 shows an example process for determination of a nominal journey understanding, which begins at Step S410, wherein a user interface can be used to input information [paragraph 166]. The operator of the navigation system may be offered a number of potential routes (for example, three), with an expected destination arrival time associated with each potential route, with the operator choosing the route that they would like to use for the journey [paragraph 2]. If the user enters an objective for the trip to be fast, or with a high rating of punctuality, then the routes generated by the system will be fast or the fastest routes for reaching their target goal);
	calculating an alternative route for each of at least one alternative roadway as the vehicle approaches an intersection, wherein the alternative route for each of the at least one alternative roadway is determined based on one or more specific lanes of travel on the at least one alternative roadway (FIG. 9 shows an example directed graph of routing options, where the routing options may be developed by starting with the potential routes determined in Step S430 of FIG. 4, and then optionally eliminating any potential routes that fail to meet the destination objectives (or fail to fall within a tolerance of the destination objectives) [paragraph 201]. The mapping data can take into account the types of road network (for example, multi-lane motorways or highways, “smooth,” “concrete”, “tarmac”, “pot-holed”, “bumpy”, etc) [paragraph 173]. User values can include, besides speed, a legality objective, a type of road objective (for example, a multilane highway versus a single-lane highway) [paragraph 234]. FIG. 7 shows a directed graph representing potential routes from start location A to the destination location B [paragraph 177]. Visibly, these include routes different routes represented by arrows, some are clearly similar arrows following the same paths between intersections. This means that the different routes include routes along the same road following alternative lanes of travel on one or more roadways); and
	in an instance at least one alternative route is within the arrival tolerance, creating a signal relating to the at least one alternative route, comprising an updated estimated arrival time, within the arrival tolerance, wherein the arrival tolerance represents an amount of time that a difference between the estimated arrival time of the projected route and the updated estimated arrival time of the at least one alternative route must satisfy (FIG. 9 shows an example directed graph of routing options, where the routing options may be developed by starting with the potential routes determined in Step S430 of FIG. 4, and then optionally eliminating any potential routes that fail to meet the destination objectives (or fail to fall within a tolerance of the destination objectives) [paragraph 201]. For example, the punctuality objective may indicate an arrival time window of 13:30-14:00, and a number of potential routes may estimate an arrival time outside this window (14:45 or later). These routes that fall outside the tolerance of the destination objectives would then be eliminated).
	Regarding Claim 2. Kelly teaches the method of Claim 1. 
	Kelly also teaches:
	further comprising altering the projected route of the vehicle to one of the at least one alternative routes within the arrival tolerance in response to the signal (In some examples, part way through the journey, the navigation system may calculate a new route and offer it to the operator. For example, this may happen if the information on which the original route was determined has significantly changed (for example, traffic conditions have become considerably worse) and/or if a new route would offer a significant time benefit (for example, five minutes or more may be saved by taking a new route) [paragraph 33]. The signal is the user inputting an agreement to the alternative route).
	Regarding Claim 3. Kelly teaches the method of Claim 2. 
	Kelly also teaches:
	wherein the signal to alter the projected route of the vehicle is provided to a user interface (FIG. 21 shows the user interface displaying driving instructions. Among other things, numeral 2120 shows instructions to turn at an upcoming junction. This in particular reads on providing a signal to alter the projected route of the vehicle to the user when combined with the previously mentioned teachings of showing alternate routes to the user, since any instruction displayed to the user to travel on an alternate route would read on providing a signal to alter the projected route of the vehicle to a user interface. Additionally, FIG. 20 shows a process by which the system determines the current journey state, compares the current journey with states in journey guidance policy (alternate routes), selects the recommended action from journey guidance policy, and outputs the recommended action at S2040. This action may be guidance based on the recommended action, and this guidance may be communicated to the driver through the display screen [paragraph 302], so the instruction in FIG. 21 might very well be an instruction to switch to an alternate route).	
	Regarding Claim 4. Kelly teaches the method of Claim 1. 
	Kelly also teaches:
	further comprising providing the projected route and at least one alternative route to a user interface (FIG. 5 shows an example road-network, on which is represented a start location A and a destination location B. Optionally, this representation might be displayed on a display screen of the route guidance module after the basic journey data has been obtained [paragraph 173]. FIG. 21 shows the user interface displaying driving instructions. Among other things, numeral 2120 shows instructions to turn at an upcoming junction. Additionally, FIG. 20 shows a process by which the system determines the current journey state, compares the current journey with states in journey guidance policy (alternate routes), selects the recommended action from journey guidance policy, and outputs the recommended action at S2040. This action may be guidance based on the recommended action, and this guidance may be communicated to the driver through the display screen [paragraph 302], so the instruction in FIG. 21 might very well be an instruction to switch to an alternate route. This means that the map of the route can be provided to the user, and the route guidance data can also be provided to the user, and route guidance action to switch to at least one alternative route is also provided to the user, all through a user interface).
	Regarding Claim 5. Kelly teaches the method of Claim 1. 
	Kelly also teaches:
	wherein the arrival tolerance indicator comprises at least one of a total travel time to the destination or a target arrival time (The display in FIG. 8 clearly shows a target arrival time, along with a range between the earliest and latest allowable time as part of a punctuality objective [paragraph 189]).
	Regarding Claim 6. Kelly teaches the method of Claim 1. 
	Kelly also teaches:
	wherein the arrival tolerance is based on a selection by a user (The punctuality objective may be set by the user through the Graphical User Interface [paragraphs 188 and 189]).
	Regarding Claim 8. Kelly teaches an apparatus for dynamically updating route guidance for a vehicle, the apparatus comprising at least one processor and at least one non-transitory memory including computer program code instructions (a vehicle route guidance module comprises a processor that interfaces with a memory, the memory can either be volatile memory, such as Random Access Memory (RAM), or non-volatile memory, such as Read Only Memory (ROM) [paragraph 150]. The memory is capable of storing instructions for carrying out the steps of the invention [paragraph 157]), the computer program code instructions configured to, when executed, cause the apparatus to: 
	receive an arrival tolerance indicator for a trip (A vehicle route guidance that can determine routes from a starting location (usually the current location) and considers the layout of the roads or streets, as represented on a map, and the current traffic conditions on the road network [paragraph 2]. The operator of the navigation system may be offered a number of potential routes (for example, three), with an expected destination arrival time associated with each potential route, with the operator choosing the route that they would like to use for the journey. As well as designating a start location and a destination location for the journey, a user (such as a driver or other occupant in the vehicle) can define other desired objectives for the journey. The desired objectives may additionally, or alternatively, be objectives relating to the destination (destination objectives), such as desired punctuality (such as an arrival time, or arrival time window) and desired energy efficiency [paragraph 147]. FIG. 8 shows an example user interface for inputting journey objectives and destination objectives as part of the process of determining the journey definition, wherein one of the conditions is punctuality, and shows an indicator of an arrival tolerance);
	generate a projected route, comprising an estimated arrival time, based on a fastest trip route calculated based on a beginning position of the trip and a destination of the trip (FIG. 4 shows an example process for determination of a nominal journey understanding, which begins at Step S410, wherein a user interface can be used to input information [paragraph 166]. The operator of the navigation system may be offered a number of potential routes (for example, three), with an expected destination arrival time associated with each potential route, with the operator choosing the route that they would like to use for the journey [paragraph 2]. If the user enters an objective for the trip to be fast, or with a high rating of punctuality, then the routes generated by the system will be fast or the fastest routes for reaching their target goal);
	calculate an alternative route for each of at least one alternative roadway as the vehicle approaches an intersection, wherein the alternative route for each of the at least one alternative roadway is determined based on one or more specific lanes of travel on the at least one alternative roadway (FIG. 9 shows an example directed graph of routing options, where the routing options may be developed by starting with the potential routes determined in Step S430 of FIG. 4, and then optionally eliminating any potential routes that fail to meet the destination objectives (or fail to fall within a tolerance of the destination objectives) [paragraph 201]. The mapping data can take into account the types of road network (for example, multi-lane motorways or highways, “smooth,” “concrete”, “tarmac”, “pot-holed”, “bumpy”, etc) [paragraph 173]. User values can include, besides speed, a legality objective, a type of road objective (for example, a multilane highway versus a single-lane highway) [paragraph 234]. FIG. 7 shows a directed graph representing potential routes from start location A to the destination location B [paragraph 177]. Visibly, these include routes different routes represented by arrows, some are clearly similar arrows following the same paths between intersections. This means that the different routes include routes along the same road following alternative lanes of travel on one or more roadways); and
	in an instance at least one alternative route is within the arrival tolerance, create a signal relating to the at least one alternative route, comprising an updated estimated arrival time, within the arrival tolerance, wherein the arrival tolerance represents an amount of time that a difference between the estimated arrival time of the projected route and the updated estimated arrival time of the at least one alternative route must satisfy (FIG. 9 shows an example directed graph of routing options, where the routing options may be developed by starting with the potential routes determined in Step S430 of FIG. 4, and then optionally eliminating any potential routes that fail to meet the destination objectives (or fail to fall within a tolerance of the destination objectives) [paragraph 201]. For example, the punctuality objective may indicate an arrival time window of 13:30-14:00, and a number of potential routes may estimate an arrival time outside this window (14:45 or later). These routes that fall outside the tolerance of the destination objectives would then be eliminated).
	Regarding Claim 9. Kelly teaches the apparatus of Claim 8.
	Kelly also teaches:
	wherein the computer program code instructions are further configured to, when executed, cause the apparatus to alter the projected route of the vehicle to one of the at least one alternative routes within the arrival tolerance in response to the signal (In some examples, part way through the journey, the navigation system may calculate a new route and offer it to the operator. For example, this may happen if the information on which the original route was determined has significantly changed (for example, traffic conditions have become considerably worse) and/or if a new route would offer a significant time benefit (for example, five minutes or more may be saved by taking a new route) [paragraph 33]. The signal is the user inputting an agreement to the alternative route).
	Regarding Claim 10. Kelly teaches the apparatus of Claim 9.
	Kelly also teaches:
	wherein the signal to alter the projected route of the vehicle is provided to a driver of the vehicle (FIG. 21 shows the user interface displaying driving instructions. Among other things, numeral 2120 shows instructions to turn at an upcoming junction. This in particular reads on providing a signal to alter the projected route of the vehicle to the user when combined with the previously mentioned teachings of showing alternate routes to the user, since any instruction displayed to the user to travel on an alternate route would read on providing a signal to alter the projected route of the vehicle to a user interface. Additionally, FIG. 20 shows a process by which the system determines the current journey state, compares the current journey with states in journey guidance policy (alternate routes), selects the recommended action from journey guidance policy, and outputs the recommended action at S2040. This action may be guidance based on the recommended action, and this guidance may be communicated to the driver through the display screen [paragraph 302], so the instruction in FIG. 21 might very well be an instruction to switch to an alternate route).
	Regarding Claim 11. Kelly teaches the apparatus of Claim 8.
	Kelly also teaches:
	wherein the computer program code instructions are further configured to, when executed, cause the apparatus to provide the projected route and at least one alternative route to a user interface (FIG. 5 shows an example road-network, on which is represented a start location A and a destination location B. Optionally, this representation might be displayed on a display screen of the route guidance module after the basic journey data has been obtained [paragraph 173]. FIG. 21 shows the user interface displaying driving instructions. Among other things, numeral 2120 shows instructions to turn at an upcoming junction. Additionally, FIG. 20 shows a process by which the system determines the current journey state, compares the current journey with states in journey guidance policy (alternate routes), selects the recommended action from journey guidance policy, and outputs the recommended action at S2040. This action may be guidance based on the recommended action, and this guidance may be communicated to the driver through the display screen [paragraph 302], so the instruction in FIG. 21 might very well be an instruction to switch to an alternate route. This means that the map of the route can be provided to the user, and the route guidance data can also be provided to the user, and route guidance action to switch to at least one alternative route is also provided to the user, all through a user interface).
	Regarding Claim 12. Kelly teaches the apparatus of Claim 8.
	Kelly also teaches:
	wherein the arrival tolerance indicator comprises at least one of a total travel time to the destination or a target arrival time (The display in FIG. 8 clearly shows a target arrival time, along with a range between the earliest and latest allowable time as part of a punctuality objective [paragraph 189]).
	Regarding Claim 15. Kelly teaches a computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code portions stored therein (a vehicle route guidance module comprises a processor that interfaces with a memory, the memory can either be volatile memory, such as Random Access Memory (RAM), or non-volatile memory, such as Read Only Memory (ROM) [paragraph 150]. The memory is capable of storing instructions for carrying out the steps of the invention [paragraph 157]), the computer-executable program code portions comprising program code instructions configured to: 
	receive an arrival tolerance indicator for a trip (A vehicle route guidance that can determine routes from a starting location (usually the current location) and considers the layout of the roads or streets, as represented on a map, and the current traffic conditions on the road network [paragraph 2]. The operator of the navigation system may be offered a number of potential routes (for example, three), with an expected destination arrival time associated with each potential route, with the operator choosing the route that they would like to use for the journey. As well as designating a start location and a destination location for the journey, a user (such as a driver or other occupant in the vehicle) can define other desired objectives for the journey. The desired objectives may additionally, or alternatively, be objectives relating to the destination (destination objectives), such as desired punctuality (such as an arrival time, or arrival time window) and desired energy efficiency [paragraph 147]. FIG. 8 shows an example user interface for inputting journey objectives and destination objectives as part of the process of determining the journey definition, wherein one of the conditions is punctuality, and shows an indicator of an arrival tolerance);
	generate a projected route, comprising an estimated arrival time, based on a fastest trip route calculated based on a beginning position of the trip and a destination of the trip (FIG. 4 shows an example process for determination of a nominal journey understanding, which begins at Step S410, wherein a user interface can be used to input information [paragraph 166]. The operator of the navigation system may be offered a number of potential routes (for example, three), with an expected destination arrival time associated with each potential route, with the operator choosing the route that they would like to use for the journey [paragraph 2]. If the user enters an objective for the trip to be fast, or with a high rating of punctuality, then the routes generated by the system will be fast or the fastest routes for reaching their target goal);
	calculate an alternative route for each of at least one alternative roadway as a vehicle approaches an intersection, wherein the alternative route for each of the at least one alternative roadway is determined based on one or more specific lanes of travel on the at least one alternative roadway (FIG. 9 shows an example directed graph of routing options, where the routing options may be developed by starting with the potential routes determined in Step S430 of FIG. 4, and then optionally eliminating any potential routes that fail to meet the destination objectives (or fail to fall within a tolerance of the destination objectives) [paragraph 201]. The mapping data can take into account the types of road network (for example, multi-lane motorways or highways, “smooth,” “concrete”, “tarmac”, “pot-holed”, “bumpy”, etc) [paragraph 173]. User values can include, besides speed, a legality objective, a type of road objective (for example, a multilane highway versus a single-lane highway) [paragraph 234]. FIG. 7 shows a directed graph representing potential routes from start location A to the destination location B [paragraph 177]. Visibly, these include routes different routes represented by arrows, some are clearly similar arrows following the same paths between intersections. This means that the different routes include routes along the same road following alternative lanes of travel on one or more roadways); and
	in an instance at least one alternative route is within the arrival tolerance, create a signal relating to the at least one alternative route, comprising an updated estimated arrival time, within the arrival tolerance, wherein the arrival tolerance represents an amount of time that a difference between the estimated arrival time of the projected route and the updated estimated arrival time of the at least one alternative route must satisfy (FIG. 9 shows an example directed graph of routing options, where the routing options may be developed by starting with the potential routes determined in Step S430 of FIG. 4, and then optionally eliminating any potential routes that fail to meet the destination objectives (or fail to fall within a tolerance of the destination objectives) [paragraph 201]. For example, the punctuality objective may indicate an arrival time window of 13:30-14:00, and a number of potential routes may estimate an arrival time outside this window (14:45 or later). These routes that fall outside the tolerance of the destination objectives would then be eliminated).
	Regarding Claim 16. Kelly teaches the computer program product of Claim 15. 
	Kelly also teaches:
	wherein the program code instructions are further configured to alter the projected route of the vehicle to one of the at least one alternative routes within the arrival tolerance in response to the signal (In some examples, part way through the journey, the navigation system may calculate a new route and offer it to the operator. For example, this may happen if the information on which the original route was determined has significantly changed (for example, traffic conditions have become considerably worse) and/or if a new route would offer a significant time benefit (for example, five minutes or more may be saved by taking a new route) [paragraph 33]. The signal is the user inputting an agreement to the alternative route).
	Regarding Claim 17. Kelly teaches the computer program product of Claim 16. 
	Kelly also teaches:
	wherein the signal to alter the projected route of the vehicle is provided to a driver of the vehicle (FIG. 21 shows the user interface displaying driving instructions. Among other things, numeral 2120 shows instructions to turn at an upcoming junction. This in particular reads on providing a signal to alter the projected route of the vehicle to the user when combined with the previously mentioned teachings of showing alternate routes to the user, since any instruction displayed to the user to travel on an alternate route would read on providing a signal to alter the projected route of the vehicle to a user interface. Additionally, FIG. 20 shows a process by which the system determines the current journey state, compares the current journey with states in journey guidance policy (alternate routes), selects the recommended action from journey guidance policy, and outputs the recommended action at S2040. This action may be guidance based on the recommended action, and this guidance may be communicated to the driver through the display screen [paragraph 302], so the instruction in FIG. 21 might very well be an instruction to switch to an alternate route).
	Regarding Claim 18. Kelly teaches the computer program product of Claim 15. 
	Kelly also teaches:
	wherein the program code instructions are further configured to provide the projected route and at least one alternative route to a user interface (FIG. 5 shows an example road-network, on which is represented a start location A and a destination location B. Optionally, this representation might be displayed on a display screen of the route guidance module after the basic journey data has been obtained [paragraph 173]. FIG. 21 shows the user interface displaying driving instructions. Among other things, numeral 2120 shows instructions to turn at an upcoming junction. Additionally, FIG. 20 shows a process by which the system determines the current journey state, compares the current journey with states in journey guidance policy (alternate routes), selects the recommended action from journey guidance policy, and outputs the recommended action at S2040. This action may be guidance based on the recommended action, and this guidance may be communicated to the driver through the display screen [paragraph 302], so the instruction in FIG. 21 might very well be an instruction to switch to an alternate route. This means that the map of the route can be provided to the user, and the route guidance data can also be provided to the user, and route guidance action to switch to at least one alternative route is also provided to the user, all through a user interface).
	Regarding Claim 19. Kelly teaches the computer program product of Claim 15. 
	Kelly also teaches:
	wherein the arrival tolerance indicator is received from a user and the arrival tolerance indicator comprises at least one of a total travel time to the destination or a target arrival time (The display in FIG. 8 clearly shows a target arrival time, along with a range between the earliest and latest allowable time as part of a punctuality objective [paragraph 189]).
	Regarding Claim 21. Kelly teaches the method of Claim 1.
	Kelly also teaches:
	further comprising:
	selecting one of the at least one alternative route; and 
	updating the arrival tolerance to reflect an increase or decrease based on the difference between the estimated arrival time of the projected route and the updated estimated arrival time of the alternate route (Rather than fixing a particular route and/or speed profile at the start of the journey, the present disclosure takes a probabilistic approach, whereby a ‘global’ journey policy is used to identify the best action to take next. Consequently, the guidance is considerably more adaptable to changing conditions during the journey (for example, changing levels of traffic and/or changing weather conditions), thereby improving the likelihood of achieving the objectives that have been set for the journey [paragraph 145]. The punctuality objective 810 may be set based on the nominal journey time, which in this example is a nominal arrival time of 15:02. A lower limit for the punctuality objective may be set by adjusting the slider to the left of the nominal arrival time. In this example, the lower limit is set to the lowest allowable time, which is 15:00. An upper limit for the punctuality objective may be set by adjusting the slider to the right of the nominal arrival time. In this example, the upper limit is set to the highest allowable time, which is 15:09. Thus, the punctuality objective in this example is set to 15:00-15:09. It will be appreciated that the allowable upper and lower limits that may be set by the user can be constrained to values wherein the punctuality objective is likely to be achievable. This can prevent a situation where the nominal journey time is 3 hours, but the user enters an unrealistic and unachievable punctuality objective of 1 hour. The values to which the punctuality objective is constrained may be determined in any suitable way, for example in consideration of the nominal journey time and/or the spread of the different estimated journey times identified in Step S430 of FIG. 4 explained above. This means that the arrival tolerance can be updated to reflect an increase or decrease based on an updated estimated arrival time, wherein the minimum time to arrival will be the soonest that the vehicle can actually reach the destination in view of changes in the levels of traffic or weather conditions, etc. Kelly may make no promises that the new alternative route will be within the original arrival tolerance, since that may be impossible, but it does update the arrival tolerance to reflect an increase or decrease based on the difference between the estimated arrival time of the projected route and the updated estimated arrival time of the alternate route).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KELLY et al. US 20190293443 A1 (“Kelly”) as applied to claims 1, 8, and 15 above, and further in view of Kamajaya et al. US 20170263122 A1 (“Kamajaya”).
	Regarding Claim 7. Kelly teaches the method of Claim 1. 
	Kelly also teaches:
	wherein an alternative route is within the arrival tolerance (FIG. 9 shows an example directed graph of routing options, where the routing options may be developed by starting with the potential routes determined in Step S430 of FIG. 4, and then optionally eliminating any potential routes that fail to meet the destination objectives (or fail to fall within a tolerance of the destination objectives) [paragraph 201]. For example, the punctuality objective may indicate an arrival time window of 13:30-14:00, and a number of potential routes may estimate an arrival time outside this window (14:45 or later). These routes that fall outside the tolerance of the destination objectives would then be eliminated).
	Kelly does not teach:
	wherein the alternative route is within the arrival tolerance in an instance an increase in the total time of travel to the destination over the projected route is less than the arrival tolerance.
	However, Kamajaya teaches:
	wherein the alternative route is within the arrival tolerance in an instance an increase in the total time of travel to the destination over the projected route is less than the arrival tolerance (the camera sharing program determines at least one alternate route, and the alternate route can be created based on the shortest travel time [paragraph 61]. At step 604 of FIG. 6, the system determines whether the rate of traffic satisfies a traffic rate threshold based on performing image analysis and statistical analysis on the set of traffic data. The Kamajaya invention is intended to, among other things, allow a user to better detect high traffic congestion and allow for more efficient time management by a user safely avoiding traffic congestion [paragraph 17]. The route generation process may terminate if the program determines that the received set of traffic data does not satisfy a traffic rate threshold, but if the camera sharing program determines that the received set of traffic data satisfies the traffic rate threshold, the program may continue to determine at least one alternate route at step 606 [paragraph 59], and because steps 604 and 606 are a response to receiving traffic data at step 602, this process can be repeated when the program receives new traffic data. Additionally, this process includes determining whether the rate of traffic satisfies the traffic rate threshold based on performing image analysis and statistical analysis on a set of traffic data [FIG. 6, numeral 604], and the system can determine at least one alternate route option based on the set of traffic data [FIG. 6, numeral 606], and the at least one alternate route can be created based on the shortest travel time, where the determined alternate routes can start at the current location of the vehicle and end at any location entered by the user [paragraph 61]. This means that the alternative route is within the traffic rate threshold in an instance where an increase in the average traffic rate will lead to an increase in the total time of travel to destination over the projected route).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Kamajaya with wherein the alternative route is within the arrival tolerance in an instance an increase in the total time of travel to the destination over the projected route is less than the arrival tolerance as taught by Kamajaya so that the system can identify alternative routes when it is detected that an unexpected delay would cause the vehicle on the current route to arrive later than the arrival tolerance.
	Regarding Claim 14. Kelly teaches the apparatus of Claim 8.
	Kelly also teaches:
	wherein an alternative route is within the arrival tolerance (FIG. 9 shows an example directed graph of routing options, where the routing options may be developed by starting with the potential routes determined in Step S430 of FIG. 4, and then optionally eliminating any potential routes that fail to meet the destination objectives (or fail to fall within a tolerance of the destination objectives) [paragraph 201]. For example, the punctuality objective may indicate an arrival time window of 13:30-14:00, and a number of potential routes may estimate an arrival time outside this window (14:45 or later). These routes that fall outside the tolerance of the destination objectives would then be eliminated).
	Kelly does not teach:
	wherein the alternative route is within the arrival tolerance in an instance an increase in the total time of travel to the destination over the projected route is less than the arrival tolerance.
	However, Kamajaya teaches:
	wherein the alternative route is within the arrival tolerance in an instance an increase in the total time of travel to the destination over the projected route is less than the arrival tolerance (the camera sharing program determines at least one alternate route, and the alternate route can be created based on the shortest travel time [paragraph 61]. At step 604 of FIG. 6, the system determines whether the rate of traffic satisfies a traffic rate threshold based on performing image analysis and statistical analysis on the set of traffic data. The Kamajaya invention is intended to, among other things, allow a user to better detect high traffic congestion and allow for more efficient time management by a user safely avoiding traffic congestion [paragraph 17]. The route generation process may terminate if the program determines that the received set of traffic data does not satisfy a traffic rate threshold, but if the camera sharing program determines that the received set of traffic data satisfies the traffic rate threshold, the program may continue to determine at least one alternate route at step 606 [paragraph 59], and because steps 604 and 606 are a response to receiving traffic data at step 602, this process can be repeated when the program receives new traffic data. Additionally, this process includes determining whether the rate of traffic satisfies the traffic rate threshold based on performing image analysis and statistical analysis on a set of traffic data [FIG. 6, numeral 604], and the system can determine at least one alternate route option based on the set of traffic data [FIG. 6, numeral 606], and the at least one alternate route can be created based on the shortest travel time, where the determined alternate routes can start at the current location of the vehicle and end at any location entered by the user [paragraph 61]. This means that the alternative route is within the traffic rate threshold in an instance where an increase in the average traffic rate will lead to an increase in the total time of travel to destination over the projected route).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Kamajaya with wherein the alternative route is within the arrival tolerance in an instance an increase in the total time of travel to the destination over the projected route is less than the arrival tolerance as taught by Kamajaya so that the system can identify alternative routes when it is detected that an unexpected delay would cause the vehicle on the current route to arrive later than the arrival tolerance.
	Regarding Claim 20. Kelly teaches the computer program product of Claim 15. 
	Kelly also teaches:
	wherein an alternative route is within the arrival tolerance (FIG. 9 shows an example directed graph of routing options, where the routing options may be developed by starting with the potential routes determined in Step S430 of FIG. 4, and then optionally eliminating any potential routes that fail to meet the destination objectives (or fail to fall within a tolerance of the destination objectives) [paragraph 201]. For example, the punctuality objective may indicate an arrival time window of 13:30-14:00, and a number of potential routes may estimate an arrival time outside this window (14:45 or later). These routes that fall outside the tolerance of the destination objectives would then be eliminated).
	Kelly does not teach:
	wherein the alternative route is within the arrival tolerance in an instance an increase in the total time of travel to the destination over the projected route is less than the arrival tolerance.
	However, Kamajaya teaches:
	wherein the alternative route is within the arrival tolerance in an instance an increase in the total time of travel to the destination over the projected route is less than the arrival tolerance (the camera sharing program determines at least one alternate route, and the alternate route can be created based on the shortest travel time [paragraph 61]. At step 604 of FIG. 6, the system determines whether the rate of traffic satisfies a traffic rate threshold based on performing image analysis and statistical analysis on the set of traffic data. The Kamajaya invention is intended to, among other things, allow a user to better detect high traffic congestion and allow for more efficient time management by a user safely avoiding traffic congestion [paragraph 17]. The route generation process may terminate if the program determines that the received set of traffic data does not satisfy a traffic rate threshold, but if the camera sharing program determines that the received set of traffic data satisfies the traffic rate threshold, the program may continue to determine at least one alternate route at step 606 [paragraph 59], and because steps 604 and 606 are a response to receiving traffic data at step 602, this process can be repeated when the program receives new traffic data. Additionally, this process includes determining whether the rate of traffic satisfies the traffic rate threshold based on performing image analysis and statistical analysis on a set of traffic data [FIG. 6, numeral 604], and the system can determine at least one alternate route option based on the set of traffic data [FIG. 6, numeral 606], and the at least one alternate route can be created based on the shortest travel time, where the determined alternate routes can start at the current location of the vehicle and end at any location entered by the user [paragraph 61]. This means that the alternative route is within the traffic rate threshold in an instance where an increase in the average traffic rate will lead to an increase in the total time of travel to destination over the projected route).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Kamajaya with wherein the alternative route is within the arrival tolerance in an instance an increase in the total time of travel to the destination over the projected route is less than the arrival tolerance as taught by Kamajaya so that the system can identify alternative routes when it is detected that an unexpected delay would cause the vehicle on the current route to arrive later than the arrival tolerance.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009. The examiner can normally be reached Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.C./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664